ATTACHMENT B>
 

 

DAMIR SISIC, B.A
100 Carey Court * Woonsocket, RI 02895 * (h) 401-766-2620 © (c) 401-767-7356 * damir717@aol.com

 

Professional Profile

Bachelors of Business Management (B.B.M)

Community-minded manager with expertise in business management, strategic planning, and
audits with experience in manufacturing, retail market, transportation, and distribution
organizations. Strategist who applies experience in managing company’s assets and promoting
company’s products to meet a profitable level for the organization. Champions ideas, organizes
logistics, and motivates people to concerted, profitable action for multi-million dollar progressive
companies,

Career Highlights

¢ Tocontinue growth in leadership and expand knowledge, excel in technology applications,
while interacting and working together with team members, to develop solutions at given
tasks.

e Strong management, finance and marketing background combined with fluency in several
languages, including English, and Serbo-Croatian.

e Skilled at learning new concepts quickly, working well under pressure, and communicating
ideas clearly and effectively.

e Extensive computer training, including knowledge of multiple Operating Systems (XP, Vista,
Windows 7 &8), Windows Office suite (Word, Excel, PowerPoint, Access, Publisher).

e Experience in general management

Core Competencies

 

 

Strategic Planning Technical Expertise Store Operations Management
Negotiations Risk Management Customer Service Management
Financial Management Leadership & Supervision Scheduling & Payroll
Inventory & Loss Control Budget Development P&L Statements
FMCSA Regulations Interstate Trucking Dispatching & Routing
Professional Experience

Sisic Group LLC., Woonsocket, RI 2018-Current
President

e Owner of a Real-Estate company, commercial real estate.
* Knowledge of buying, negotiating a fair market value for property.
e Recent purchase of a Big Restaurant “Fazinis Restaurant” former Brick House in
Woonsocket RI.
Sisic Transport Services LLC. , Woonsocket, RI 2015-Current
DBA: STS Transport
President
e Owner of interstate trucking company with 20 semi-trucks specialized in OTR trucking
operations.
e¢ Worked with company drivers and my dispatchers to fulfill customers and broker orders
to deliver product on time and cost efficient, on their budget.

 

 
 

 

Damir Sisic- 2 -

e Have experience in payroll software as well and invoicing customers for freight bills, and
checking their credit for payment before hauling their freight.

e Have HR experience hiring CDL Class A drivers, to comply with laws and regulations
per state as well as federal regulations.

e Have knowledge of buying equipment, negotiating, as well as knowledge of fixing minor
mechanical issues on trucks and trailers.

e¢ Knowledge of Safety, Drug and Alcohol Program, Log books (E-logs) in full compliance
with FMCSA

e Identified cost savings on insurance, and taxes. Managed a range of assets within the
company. Involve with risk management and alternatives to cover exposure.

MaineOxy Group, Inc., Milford, MA 2013-2015
Truck Driver (Hazmat)

e Worked with customers fulfilling their needs for gas such as acetylene, Oxygen, Carbon

Dioxide, and various other gases for their business.

Delivered product on time and efficient in the Boston area.

¢ Knowledge of the hazmat rules and regulations per DOT and FMCSA regulations.
Shaw’s Supermarkets, Inc.,; Woonsocket, RI
Assistant Grocery Manager 2007 to 2013

¥ Worked directly with Store Director as well as department managers to oversee store
operations.

Y Resolved customer complaints regarding sales and service as well as promoted weekly
store advertisement.

¥ Worked with vendors and employees to replenish inventory; created comprehensive data
sheet using Excel

¥ Planned and directed staffing, training, and performance evaluations to develop and
control sales and service.

¥ Determined employee schedules, price schedules and as well as discount rates.

Cumberland Foundry, Cumberland, RI
Quality Management Trainee 2011 - 2013

* Held key responsibility in this small steel production company for helping facilitate manufacture
parts for major accounts such as Mack, BMW, and New Bedford Babbitt.

¢ Participated in training for quality management (inspecting parts for quality).

¢ Analyzed quality control test results and provided feedback and interpretation to production
management and staff.

¢ Monitored performance of quality control systems to ensure effectiveness and efficiency.

¢ Communicated quality control information to all relevant organizational departments, outside
vendors, or contractors.

Reviewed statistical studies, technological advances, regulation standards and trends to stay
abreast of issues in the field of quality control.

A.J HOME AND OFFICE CLEANING COMPANY 2008 to Present
Vice President of a family owned Business

 

 
 

 

Damir Sisic- 3 »

Managed all financial and business operations including accounting, data processing, auditing,
tax planning & reporting, financial statement preparation, risk management, computer
operations, business/accounting, administrative policies, and procedures and the compliance
therewith.
e Worked to provide best customer service in the market area and create a loyal customer
base.

e Reengineered functions to reducing business cost and increasing profits, revenue for the
business. .

 

Technical Skills

Software Applications: Microsoft Office (Word, Excel, PowerPoint, Access), Corel Office,
Microsoft Operating Systems XP, 7, 8, standard compliances.
Education & Professional Development
New England Tractor-Trailer Training School,. Pawtucket RI 2014
Class A CDL/ Tanker Endorsed
e Obtained a CDL license in 4 weeks, short term program, and got into trucking
e Traveled all 48 states

 

 

Rhode Island College, North Providence, RI

B.A. in Business Management 2008 to 2012
* Concentration in Finance, Management, Computer Systems, & Accounting
© 3.0 GPA

Academic Highlights:

Store Operations Management Inventory & Loss Control Leadership & Supervision
Customer Service Management. P&L Statements Scheduling & Payroll

Woonsocket High School - Woonsocket, RI
Diploma 2604 to 2008

¢ 3.0 GPA

 

Professional Affiliations & Associations

 

Boy & Girls Club * Volunteer

REFRENCES AVAILABLE PER REQUEST

 

 
